Citation Nr: 1823895	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for recurrent right ear hearing loss, to include sensorineural hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder (MDD), and non-specified depressive disorder (an acquired psychiatric disability).

3.  Entitlement to service connection for a recurrent sleep disorder, to include obstructive sleep apnea (OSA).

4.  Entitlement to service connection for a recurrent left lung disorder, to include a lung nodule claimed as due to asbestos exposure (left lung disorder).


REPRESENTATION

The Veteran represented by:	Maxwell D. Kinman


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2014 and March 2016, the Board remanded the case to the RO for further evidentiary development.

In February 2015, the Veteran appealed the Board's May 2014 decision on service connection for right ear hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated and remanded the Board's decision on this issue for additional development. 

The issues of service connection for right ear hearing loss and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's OSA is not related to his active service.

2.  The Veteran's lung disorder is not the result of in-service asbestos exposure, nor is it otherwise the result of an in-service event, illness or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA have not been met.  38 U.S.C. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

OSA

The Veteran asserts that his OSA is a related to his active service because he developed heavy snoring while aboard the U.S.S. Forrestal, which continued after his separation from service and up to the present time.  See September 2010 Statement in Support of Claim.

In a July 2016 VA opinion, a VA examiner opined that it is less likely than not the Veteran's diagnosed OSA had its onset during active service; is related to his in-service snoring; or otherwise originated during active service.  As the basis and rationale for this opinion, the VA examiner described OSA as a condition that is precipitated and exacerbated by excessive weight gain or large body habitus.  See July 2016 VA Opinion.  He further explained that the excess body weight/mass may physically change the airway and affect the normal flow of breathing.  Id.  Then the VA examiner explained that upon Navy discharge, the Veteran weighed 265 pounds and his height was 6 foot, 3 and 1/2 inches.  Id.  He explained that although the Veteran's statement about his in-service snoring is not disputed, this reported snoring is not a reliable indicator of the presence of sleep apnea, thereby clarifying that not everyone who snores has sleep apnea.  Id.

The VA examiner also explained that snoring is the result of vibrations from turbulent or altered airway resistance, and that snoring may be worsened by the use of alcohol, which is a well known muscle relaxant.  Id.  Accordingly, the VA examiner explained that the Veteran's Navy file showed personnel problems related to issues with alcohol use, and that a subjective report of snoring cannot discount the effect of alcohol as a contributing factor in this particular case.  Id.  Additionally, he noted that there is no record in his service treatment records (STRs) of any complaints of excessive daytime sleepiness; no evidence in his service records or STRs of any indication of breathing difficulty or sleep apnea or snoring; and that there are no documented episodes of other sailors bringing the Veteran to the ship's sickbay for witnessed apnea, respiratory distress, or episodes of oxygen deprivation, while the Veteran was in service.  Id.

Moreover, the VA examiner explained that obesity, age, and neck size are known risk factors for sleep apnea.  Id.  In this regard, he further explained that the Veteran's sleep study was completed in 2008 and at the time, he had gained more than 70 pounds from his Navy discharge weight, as recorded in 1976, and that his body mass index of 40.9 placed the Veteran in the category of "very severely obese."  Id.  Based on these factors, he summarily concluded that it is more reasonable to conclude that the 70 pound weight gain and his increased age were the primary contributing factors in his sleep apnea development.  Id.

The Board finds that the most probative evidence of record is this July 2016 VA opinion, which is dispositive of this issue, as the Board previously determined that prior VA examinations of record were inadequate for adjudication purposes.  See May 2014 Board Remand ; see also March 2016 Board Remand.  The VA examiner's opinion considered the Veteran's lay statements about his in-service snoring, and also provided great detail about OSA's symptoms, causes, and articulated reasons why the Veteran's reported symptoms were insufficient to establish a correlation between his service and his current diagnosis.  Therefore, based on the foregoing, the preponderance of the evidence is against a finding of service connection for this claim and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Lung Disorder

The Veteran asserts that due to his military occupation, there is a high probability that he was exposed to asbestos while he was in service.  See February 2014 Appellate Brief.  Specifically, he contended that he was exposed to asbestos insulation and deck tile during removal and installation.  See June 2010 Statement in Support of Claim.

There is no specific statutory or regulatory guidance on claims pertaining to service connection for asbestos-related diseases.  However, VA's Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 years to 45 or more years between first exposure to asbestos and development of the disease resulting from the asbestos exposure.  M21-1MR, Part IV.ii.1.H.29a (as in effect March 23, 2015).  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.

Service personnel records reflect that the Veteran served on active duty aboard the U.S.S. Forrestal from January 1976 to October 1976.  See Military Personnel Records.  Service personnel records also confirm that he worked as hull maintenance technician on board the U.S.S. Forrestal.  See October 2013 Joint Services Records Research Center Response Regarding Confirmation of In-Service Stressor Event.

In a July 2016 VA opinion, a VA examiner opined that because the Veteran does not have a diagnosis of asbestosis, it is less likely than not the Veteran has a diagnosis of asbestosis that was incurred in or caused by asbestos exposure during service; and that additionally, it is less likely as not that any identified left lung disorder had its onset during active service; is related to the Veteran's military duties and associated exposure to smoke, asbestos, and other chemicals; or otherwise originated during active service.

As the basis and rationale for this opinion, the VA examiner explained that there has been no additional evidence submitted by the Veteran or evidence determined by a medical provider that supports the diagnosis of asbestosis.  He further explained that although the Veteran reported working around asbestos-containing materials, he did not have any radiographic or clinical evidence of asbestosis.  The VA examiner further explained that the Veteran's left upper lung nodule, which was discovered incidentally on his first chest computer tomography (CT) scan in 2007, did not show radiographic evidence of having asbestosis.  The VA examiner also noted that the Veteran's lung nodule was not present upon discharge from the Navy, it did not appear to resemble a cancerous/malignant lesion, it did not resemble asbestosis, and it improved overtime with treatment, and furthermore, that there were no medical findings upon his discharge, indicating lung disease or problems.

Although the VA examiner acknowledged that the Veteran's report of exposure to smoke, asbestos, and other chemicals during his 1 year and 5 months of Navy service was not disputed, he nonetheless concluded that there were no medical findings upon his discharge indicating lung disease or problem; and additionally, there were no reports of any lung problems in more than three decades of time prior to his CT scan in 2007.  In this regard, the VA examiner stated that it was reasonable to assume that the recreational and/or occupational exposures that the Veteran experienced in the 31 years after his Navy discharge are more probable as contributing to the development of his lung nodule.  

The Board finds that the most probative evidence of record is this July 2016 VA opinion, which is dispositive of this issue, as the Board previously determined that prior VA examinations of record, were inadequate for adjudication purposes.  See May 2014 Board Remand; see also March 2016 Board Remand.  The VA examiner undertook a detailed analysis, with consideration and discussion of the Veteran's contentions about onset and symptomatology, as well as a clear, detailed explanation of why the Veteran's left lung disorder was not related to his service.  Therefore, based on the foregoing, the preponderance of the evidence is against a finding of service connection for this claim and the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for OSA is denied.

Service connection for a lung disorder is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

Right Ear Hearing Loss

In March 2016, the Board remanded the issue of right ear hearing loss because the VA examiner from an October 2009 VA audiological examination failed to address the Veteran's subjective history of hearing loss since 1975.  Thus, in the remand instructions, the VA examiner was particularly instructed, with emphasis, to address the Veteran's subjective history of hearing loss since 1975.  Accordingly, the Veteran underwent another VA audiological examination in July 2016.

In a July 2016 VA opinion, the VA examiner opined that it is less likely than not the Veteran's right ear hearing loss was caused by or a result of an event in military service.  As part of the basis and rationale for her opinion, the VA examiner inaccurately explained that there was no evidence in the record that the Veteran acknowledged difficulty with hearing when he separated from the military or in the years following military.  This very rationale ignores and fails to consider as evidence, the Veteran's reported onset of hearing loss in 1975, while he was still in service.  Accordingly, the Board finds that this opinion is inadequate for determining this issue, as it is based on an inaccurate factual premise, and it failed to comply with the March 2016 Board remand directives.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (ruling that "[i]f the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); Stegall v. West, 11 Vet. App. 268, 271 (1998) (ruling that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).  Accordingly, a remand is required for a new VA audiological examination.

An Acquired Psychiatric Disability

In March 2016, the Board also remanded the issue of an acquired psychiatric disability for additional development.  Accordingly, the Veteran underwent another VA examination for PTSD in July 2016.

In a July 2016 VA opinion, the VA examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  However, the Board finds that the VA opinion is inadequate for adjudicating this issue because it failed to discuss all of the pertinent medical evidence of record.  Specifically, the VA examiner made a finding that the Veteran did not have a diagnosis of PTSD, but rather, his only diagnosis is non-specified depressive disorder.  The VA examiner only discussed the Veteran's "post military relevant mental health history" from the period of 2009 to August 2014.  In doing so, the VA examiner failed to discuss the Veteran's treatment records after August 2014, and crucially, also failed to explain the discrepancies with several medical records that have indicated that the Veteran also has diagnoses of PTSD and MDD.  See, e.g. November 2015 Mental Health Outpatient Note (reflecting that the Veteran has PTSD symptoms, including flashbacks, nightmares and avoidance; and reflecting a diagnosis of MDD, based on the DSM - V criteria); see also January 2016 MHC Psychotherapy Note (reflecting a diagnosis of PTSD and that "diagnoses utilized are based on [the] DSM-5 [criteria]); see, too January 2016 Addendum Primary Care Note (reflecting a clarification of diagnosis as chronic PTSD); see, too March 2016 Mental Health Note (reflecting a diagnosis of MDD).  Accordingly, a remand is required for compliance with the Board's March 2016 remand directives, as well obtaining a new VA examination on the etiology of the Veteran acquired psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and/or VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiological examination on the etiology of the Veteran's right ear hearing loss.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss had its onset during active service, is related to his in-service noise exposure, or otherwise originated in service.

b.  The VA examiner must address and consider the Veteran's reported onset of hearing loss in 1975 as credible evidence.  

c.  If it is determined that there is another likely etiology for the Veteran's right ear hearing loss, please indicate and provide a clear, detailed explanation. 

3.  Also, schedule the Veteran for a new VA examination on the nature and etiology of his acquired psychiatric disability.  The VA examiner must review a complete claims file and must note that review in the report.  A copy of this REMAND must also be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:

a.  Opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's acquired psychiatric disability, specifically to include PTSD, non-specified depressive disorder and MDD, had its onset during active service; is related to the Veteran's documented in-service depression and/or stress-related experiences; or otherwise originated during active service.

b.  Expressly note that the Veteran's in-service firefighting-related stressful experiences have been verified by the appropriate authorities.  

c.  For "post military relevant mental health history", discuss all pertinent treatment records, including and not limited to all pertinent records from the period of August 2014 to current.

d.  Explain and reconcile the discrepancies in VA treatment records that have diagnosed the Veteran with PTSD, to the extent possible.

e.  Also, determine whether the Veteran is diagnosed with MDD.  If no diagnosis is found, explain and reconcile the discrepancies in VA treatment records that have diagnosed the Veteran with MDD, to the extent possible.  

f.  If it is determined that there is another likely etiology for the Veteran's acquired psychiatric disability, please indicate and provide a clear, detailed explanation.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After ensuring compliance, readjudicate the claims.  If any issue remains denied, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


